DETAILED ACTION

In view of the appeal brief filed on 4 August 2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/AMBER R ANDERSON/            Supervisory Patent Examiner, Art Unit 3678                                                                                                                                                                                            

Status of Claims
The office action is being examined in response to the application filed by the applicant on 4 August 2021. Claims 1-5, 7, 9-12, 14-16, 18-19, and 22-25 are currently pending and have been examined.
This action is made SECOND NON-FINAL.
	
Response to Arguments
Applicant’s arguments, see pages 5-10, filed on 4 August 2021, with respect to the rejections of Claims 1, 12, 15, 22, and 25 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied reference.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-12, 14-16, 18-19, and 22-25 as being unpatentable over Kofuji (US
2009/0233723 A1) in view of Krude et al. (US 6,739,422 B2) and of Sugiyama et al. (US
2018/0003240 A1).
	With respect to Claim 1, Kofuji (Figs. 1-6c) discloses a joint assembly (Figs. 4-6c) comprising:
a first member (43) having a first engagement means (86, a spline hole) and an interior surface recess (91);
a second member (45) having a second engagement means (84, a spline section) and an exterior surface recess (92), a portion (45b) of the second member (45) disposed within the first member (43), the second engagement means (84) engaging the first engagement means (86) to provide a coupling of the second member (45) to the first member (43);
a window (93, a notched section) formed within the first member (43) where the portion (45b) of the second member (45) is disposed within the first member (43); and
a retaining means (95, a circular clip) configured to retain the coupling of the second member (45) to the first member (43),
wherein distal ends (95h) of the retaining means (95) are accessible through the window (93),
wherein the retaining means (95) is received partially into each of the interior surface recess (91) of the first member (43) and the exterior surface recess (92) of the second member (45) when the retaining means (95) retains the coupling of the second member (45) to the first member (43) (see Paragraph 0053 and Fig. 4).

However, Krude et al. (Figs. 1-10) teaches a joint assembly (10) comprising:
a first member (72) having a first engagement means (75, an inner toothing);
a second member (41) having a second engagement means (52, an outer toothing), a portion (55) of the second member (41) disposed within the first member (72), the second engagement means (52) engaging the first engagement means (75) to provide coupling of the second member (41) to the first member (72);
a window (74) formed within the first member (72) where the portion of the second member (41) is disposed within the first member (72); and
a retaining means (57, a securing ring) configured to retain the coupling of the second member (41) to the first member (72), wherein distal ends (65, 66) of the retaining means (57) are accessible through the window (74), wherein the distal ends (65, 66) of the retaining means (57) extend in a direction radially outwardly into the window (74) to a point at or radially inwardly from an outer wall of the first member (72).
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the retaining ring of Kofuji such that the distal ends extend in a direction radially outwardly into the window to a point as taught by Krude et al. for the purpose of providing a discreet means of uncoupling the first and second members and of preventing the distal ends to interfere with external parts located outside the window.
Kofuji fails to disclose a seal configured to cover the window, the seal coupled to the second member adjacent an end of the first member, the seal coupled to the first member adjacent the window, wherein the window is at least partially covered by a cylindrical portion of the seal having an inner surface engaging the outer wall of the first member, and wherein the cylindrical portion of the seal engages the outer wall of the first member along at least a portion of a perimeter of the window.
However, Sugiyama et al. (Fig. 3-7; annotated Fig. 7 on Page 5) teaches a joint assembly comprising a first member (30), a second member (11, 12) coupled to the first member (30), and a retaining means (8) configured to retain the coupling of the second member (11, 12) to the first member (30), wherein the retaining means (8) is inserted into through holes (31, 32, 26a, 26b) 
Sugiyama et al. (annotated Fig. 7 on Page 5) further teaches a seal (35, a water-proof boot) configured to cover the through holes (31, 32, 26a, 26b), wherein the seal (35) can be coupled to the second member (11, 12) adjacent an end of the first member (30) such as how another seal (27) in Fig. 3 is coupled to two members (2 and 21), and wherein the seal (35) is coupled to the first member (30) adjacent the through holes (31, 32, 26a, 26b) via an attachment section (36).

    PNG
    media_image1.png
    994
    791
    media_image1.png
    Greyscale

Sugiyama et al. (annotated Fig. 7 on Page 5) does not explicitly teach that an inner surface of a cylindrical portion (36a) of the seal (35) engages an outer wall of the first member (30) such that the through holes (31, 32, 26a, 26b) are at least partially covered by the cylindrical portion (36a) of the seal (35) and that the cylindrical portion (36a) of the seal engages the outer 
However, the seal (35) of Sugiyama et al. being formed to enable expansion and contraction in the axial direction (Paragraph 0058) suggests its capability of moving in an axial direction with respect to the first member (30) and to the second member (11, 12). Thus, the cylindrical portion (36a) of the seal (35) is capable of engaging and contacting the outer wall of the first member to an extent, i.e. in parallel arrangement with respect to the outer wall of the first member, such that the through holes (31, 32, 26a, 26b) are at least partially covered by the cylindrical portion (36a) and such that the cylindrical portion (36a) engages and contact the outer wall of the first member along at least a portion of the perimeter of the through holes (31, 32, 26a, 26b).
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include the joint assembly of Kofuji with a seal or a water-proof boot as taught by Sugiyama et al. such that the cylindrical portion of the seal, having the capability of moving in an axial direction, is in parallel arrangement with respect to the outer wall of the first member, the cylindrical portion thereby engaging and contacting the outer wall of the first member along at least a portion of the perimeter of the window and at least partially covering the window of the first member, for the purpose of preventing an invasion of water or dust from the window or openings.
With respect to Claim 2, Kofuji in view of Krude et al. and Sugiyama et al. discloses the limitations set forth in Claim 1 and Kofuji (Fig. 4) further discloses that the first member (43) includes an open end and the first engagement means (86) of the first member (43) is formed within the open end.
With respect to Claim 3, Kofuji in view of Krude et al. and Sugiyama et al. discloses the limitations set forth in Claim 2 and Kofuji (Fig. 4) further discloses that the portion (45b) of the second member (45) disposed within the first member (43) is disposed within the open end and includes the second engagement means (84).
With respect to Claim 4, Kofuji in view of Krude et al. and Sugiyama et al. discloses the limitations set forth in Claim 2 and Kofuji (Fig. 4) further discloses that the window (93) is continuous with the open end. See Paragraph 0051, wherein the window (93) has a section 
With respect to Claim 5, Kofuji in view of Krude et al. and Sugiyama et al. discloses the limitations set forth in Claim 1 and Kofuji (Fig. 4) further discloses that the first engagement means (86) includes a first plurality of splines (spline hole) and the second engagement means (84) includes a second plurality of splines (spline section).
With respect to Claim 7, Kofuji in view of Krude et al. and Sugiyama et al. discloses the limitations set forth in Claim 1 and Kofuji (Fig. 4) further discloses that the retaining means (95) is configured as a retaining ring (circular clip).
With respect to Claim 9, Kofuji in view of Krude et al. and Sugiyama et al. discloses the limitations set forth in Claim 1 and Kofuji (Fig. 3) further discloses further comprising a constant velocity joint (47, a shaft length variation mechanism; see Paragraph 0036) coupled to the first member (43).
With respect to Claim 10, Kofuji in view of Krude et al. and Sugiyama et al. discloses a vehicle driveline (41; Figs. 2-3 of Kofuji) comprising the joint assembly of Claim 1.
With respect to Claim 11, Kofuji in view of Krude et al. and Sugiyama et al. discloses a vehicle (10; Figs. 1-3 of Kofuji) comprising the joint assembly of Claim 1.
With respect to Claim 12, Kofuji (Figs. 1-6c) discloses a joint assembly (Figs. 4-6c) comprising:
a first member (43) having an open end and a first plurality of splines (86, a spline hole) formed within the open end;
a second member (45) having a second plurality of splines (84, a spline section) formed thereon, a portion (45b) of the second member (45) disposed within the first member (43), the second plurality of splines (84) engaging the first plurality of splines (86) to provide a coupling of the second member (45) to the first member (43);
a window (93, a notched section) formed within the first member (43) where the portion (45b) of the second member (45) is disposed within the first member (43); and
a retaining ring (95, a circular clip) configured to retain the coupling of the second member (45) to the first member (43), wherein distal ends (95h) of the retaining ring (95) are accessible through the window (93), the first member (43) including an interior surface annular recess (91) and the second member (45) including an exterior surface annular recess (92), 

Kofuji fails to disclose that the distal ends of the retaining means extend in a direction radially outwardly into the window to a point at or radially inwardly from an outer wall of the first member.
However, Krude et al. (Figs. 1-10) teaches a joint assembly (10) comprising:
a first member (72) having a first engagement means (75, an inner toothing);
a second member (41) having a second engagement means (52, an outer toothing), a portion (55) of the second member (41) disposed within the first member (72), the second engagement means (52) engaging the first engagement means (75) to provide coupling of the second member (41) to the first member (72);
a window (74) formed within the first member (72) where the portion of the second member (41) is disposed within the first member (72); and
a retaining means (57, a securing ring) configured to retain the coupling of the second member (41) to the first member (72), wherein distal ends (65, 66) of the retaining means (57) are accessible through the window (74), wherein the distal ends (65, 66) of the retaining means (57) extend in a direction radially outwardly into the window (74) to a point at or radially inwardly from an outer wall of the first member (72).
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the retaining ring of Kofuji such that the distal ends extend in a direction radially outwardly into the window to a point as taught by Krude et al. for the purpose of providing a discreet means of uncoupling the first and second members and of preventing the distal ends to interfere with external parts located outside the window. 
Kofuji fails to disclose a seal configured to cover the window, the seal coupled to the second member adjacent an end of the first member, the seal coupled to the first member adjacent the window, wherein the window is at least partially covered by a cylindrical portion of the seal having an inner surface engaging the outer wall of the first member, and wherein the cylindrical portion of the seal engages the outer wall of the first member along at least a portion of a perimeter of the window.

Sugiyama et al. (annotated Fig. 7 on Page 5) further teaches a seal (35, a water-proof boot) configured to cover the through holes (31, 32, 26a, 26b), wherein the seal (35) can be coupled to the second member (11, 12) adjacent an end of the first member (30) such as how another seal (27) in Fig. 3 is coupled to two members (2 and 21), and wherein the seal (35) is coupled to the first member (30) adjacent the through holes (31, 32, 26a, 26b) via an attachment section (36).
Sugiyama et al. (annotated Fig. 7 on Page 5) does not explicitly teach that an inner surface of a cylindrical portion (36a) of the seal (35) engages an outer wall of the first member (30) such that the through holes (31, 32, 26a, 26b) are at least partially covered by the cylindrical portion (36a) of the seal (35) and that the cylindrical portion (36a) of the seal engages the outer wall of the first member along at least a portion of a perimeter of the through holes (31, 32, 26a, 26b).
However, the seal (35) of Sugiyama et al. being formed to enable expansion and contraction in the axial direction (Paragraph 0058) suggests its capability of moving in an axial direction with respect to the first member (30) and to the second member (11, 12). Thus, the cylindrical portion (36a) of the seal (35) is capable of engaging and contacting the outer wall of the first member to an extent, i.e. in parallel arrangement with respect to the outer wall of the first member, such that the through holes (31, 32, 26a, 26b) are at least partially covered by the cylindrical portion (36a) and such that the cylindrical portion (36a) engages and contact the outer wall of the first member along at least a portion of the perimeter of the through holes (31, 32, 26a, 26b).
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include the joint assembly of Kofuji with a seal or a water-proof boot as taught by Sugiyama et al. such that the cylindrical portion of the seal, having the capability of moving in an axial direction, is in parallel arrangement with respect to 
With respect to Claim 14, Kofuji in view of Krude et al. and Sugiyama et al. discloses the limitations set forth in Claim 12 and Kofuji (Fig. 3) further comprises a constant velocity joint (47, a shaft length variation mechanism; see Paragraph 0036) coupled to the first member (43). 
With respect to Claim 15, Applicant is reminded that, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 211.02.
Therefore, Kofuji (Figs. 1-6c) discloses a method of servicing a joint assembly comprising:
providing (Fig. 4) the joint assembly, the joint assembly (Figs. 4) including:
a first member (43) having a first engagement means (86, a spline hole) and an interior surface recess (91);
a second member (45) having a second engagement means (84, a spline section) and an exterior surface recess (92), a portion (45b) of the second member (45) disposed within the first member (43), the second engagement means(84) engaging the first engagement means (86) to provide a coupling of the second member (45) to the first member (43);
a window (93, a notched section) formed within the first member (43) where the portion (45b) of the second member (45) is disposed within the first member (43); and
a retaining means (95, a circular clip) configured to retain the coupling of the second member (45) to the first member (43), wherein distal ends (95h) of the retaining means (95) are accessible through the window (93), and wherein the retaining means (95) is received partially into each of the interior surface 
manipulating (Figs. 5a-5b) the distal ends (95h) of the retaining means (95) through the window (93) to release the coupling of the second member (45) to the first member (43); and
separating (Figs. 6a-6c) the first member (43) and the second member (45) by disengaging the second engagement means from the first engagement means.
Kofuji fails to disclose that the distal ends of the retaining means extend in a direction radially outwardly into the window to a point at or radially inwardly from an outer wall of the first member.
However, Krude et al. (Figs. 1-10) teaches a joint assembly (10) comprising:
a first member (72) having a first engagement means (75, an inner toothing);
a second member (41) having a second engagement means (52, an outer toothing), a portion (55) of the second member (41) disposed within the first member (72), the second engagement means (52) engaging the first engagement means (75) to provide coupling of the second member (41) to the first member (72);
a window (74) formed within the first member (72) where the portion of the second member (41) is disposed within the first member (72); and
a retaining means (57, a securing ring) configured to retain the coupling of the second member (41) to the first member (72), wherein distal ends (65, 66) of the retaining means (57) are accessible through the window (74), wherein the distal ends (65, 66) of the retaining means (57) extend in a direction radially outwardly into the window (74) to a point at or radially inwardly from an outer wall of the first member (72).
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the retaining ring of Kofuji such that the distal ends extend in a direction radially outwardly into the window to a point as taught by Krude et al. for the purpose of providing a discreet means of uncoupling the first and second members and of preventing the distal ends to interfere with external parts located outside the window. 
Kofuji fails to disclose that the joint assembly includes a seal configured to cover the window, the seal coupled to the second member adjacent an end of the first member, the seal coupled to the first member adjacent the window, wherein the window is at least partially 
However, Sugiyama et al. (Fig. 3-7; annotated Fig. 7 on Page 5) teaches a joint assembly comprising a first member (30), a second member (11, 12) coupled to the first member (30), and a retaining means (8) configured to retain the coupling of the second member (11, 12) to the first member (30), wherein the retaining means (8) is inserted into through holes (31, 32, 26a, 26b) from an outer peripheral side of the first member (30) and being engaged with an engagement groove of the second member (11, 12).
Sugiyama et al. (annotated Fig. 7 on Page 5) further teaches a seal (35, a water-proof boot) configured to cover the through holes (31, 32, 26a, 26b), wherein the seal (35) can be coupled to the second member (11, 12) adjacent an end of the first member (30) such as how another seal (27) in Fig. 3 is coupled to two members (2 and 21), and wherein the seal (35) is coupled to the first member (30) adjacent the through holes (31, 32, 26a, 26b) via an attachment section (36).
Sugiyama et al. (annotated Fig. 7 on Page 5) does not explicitly teach that an inner surface of a cylindrical portion (36a) of the seal (35) engages an outer wall of the first member (30) such that the through holes (31, 32, 26a, 26b) are at least partially covered by the cylindrical portion (36a) of the seal (35) and that the cylindrical portion (36a) of the seal engages the outer wall of the first member along at least a portion of a perimeter of the through holes (31, 32, 26a, 26b).
However, the seal (35) of Sugiyama et al. being formed to enable expansion and contraction in the axial direction (Paragraph 0058) suggests its capability of moving in an axial direction with respect to the first member (30) and to the second members (11, 12). Thus, the cylindrical portion (36a) of the seal (35) is capable of engaging and contacting the outer wall of the first member to an extent, i.e. in parallel arrangement with respect to the outer wall of the first member, such that the through holes (31, 32, 26a, 26b) are at least partially covered by the cylindrical portion (36a) and such that the cylindrical portion (36a) engages and contact the outer 
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include the joint assembly of Kofuji with a seal or a water-proof boot as taught by Sugiyama et al. such that the cylindrical portion of the seal, having the capability of moving in an axial direction, is in parallel arrangement with respect to the outer wall of the first member, the cylindrical portion thereby engaging and contacting the outer wall of the first member along at least a portion of the perimeter of the window and at least partially covering the window of the first member, and such that the combination of Kofuji and Sugiyama et al. allows the window to be uncovered from the cylindrical portion of the seal to provide access to the distal ends of the retaining means. One of ordinary skill in the art would have been motivated to make such combination for the purpose of preventing an invasion of water or dust from the window or openings.
With respect to Claim 16, Kofuji in view of Krude et al. and Sugiyama et al. discloses the limitations set forth in Claim 15 and Kofuji (Fig. 3) further discloses that the joint assembly further comprises a constant velocity joint (47, a shaft length variation mechanism; see Paragraph 0036) coupled to the first member (43).
With respect to Claim 18, Kofuji in view of Krude et al. and Sugiyama et al. discloses the limitations set forth in Claim 15 and Kofuji (Figs. 2-3) further comprising coupling the separated first member (43) with another second member to form another joint assembly, wherein the retaining means (95) can be simply attached and detached from the joint assembly, thereby allowing the separated first member (43) to be capable of coupling with another second member to form another joint assembly.
With respect to Claim 19, Kofuji in view of Krude et al. and Sugiyama et al. discloses the limitations set forth in Claim 15 and Kofuji (Figs. 2-3) further comprising coupling the separated second member (45) with another first member to form another joint assembly, wherein the retaining means (95) can be simply attached and detached from the joint assembly, thereby allowing the separated second member (45) to be capable of coupling with another first member to form another joint assembly.
With respect to Claim 22, Kofuji in view of Krude et al. and Sugiyama et al. discloses the limitations set forth in Claim 1 and Sugiyama et al. (annotated Fig. 7 on Page 5) further 
With respect to Claim 23, Kofuji in view of Krude et al. and Sugiyama et al. discloses the limitations set forth in Claim 22 and Sugiyama et al. (annotated Fig. 7 on Page 5) further discloses that the seal (35) further includes a corrugated portion (36b) adjacent the cylindrical portion (36a), wherein the corrugated portion (36b) is spaced radially outwardly from each of the first member (30) and the second member (11, 12) (or from each of the first member (43) and the second member (45) of Kofuji when combined).
With respect to Claim 24, Kofuji in view of Krude et al. and Sugiyama et al. discloses the limitations set forth in Claim 23, Kofuji (Fig. 4) further discloses that the window (93) is continuous with an open end of the first member (43) (see Paragraph 0051, wherein the window (93) has a section opening towards the tip of the tubular engaging section (85) from a first annular groove (91) of the first member (43), and Sugiyama et al. (annotated Fig. 7 on Page 5) further discloses that, when combined with the joint assembly of Kofuji, the corrugated portion (36b) of the seal (35) is disposed directly radially outwardly of the open end of the first member (30, of Kofuji).
With respect to Claim 25, Kofuji in view of Krude et al. and Sugiyama et al. discloses the limitations set forth in Claim 1 and Sugiyama et al. (annotated Fig. 7 on Page 5) further discloses that the cylindrical portion (36a) of the seal (35) is disposed at an end of the seal (35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXUS CAMERO/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678